USDC SDNY

 

DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOCH
SOUTHERN DISTRICT OF NEW YORK DATE FILED: /-30-20
KAREN DRU JAST,
Plaintiff,
1:19-cv-8163 (ALC)
-against-

ORDER
MACY'S HERALD SQUARE, ET AL.,

 

Defendants.

 

ANDREW L. CARTER, JR., United States District Judge:

It having been reported to this Court that this case has been or will be settled, it is hereby
ORDERED that the above-captioned action is discontinued without costs and without prejudice
to restoring the action to this Court’s calendar if the application to restore the action is made within
thirty days.

SO ORDERED.

Dated: January 30, 2020 NnAit- / (La
New York, New York ) —~

ANDREW L. CARTER, JR.
United States District Judge

COPIES MAILED

 

 
